Citation Nr: 0837286	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aortic stenosis status post aortic 
valve replacement, loss of vision, left ear hearing loss, and 
impotence, claimed as a consequence of aortobifemoral bypass 
heart surgery at a VA medical facility on March 27, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  In 
February 2005, the veteran testified before the Board at a 
hearing held at the RO.  In September 2005 and January 2008, 
the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claim.

The veteran contends that he suffered an aortic stenosis, 
vision and hearing loss, and impotence as a result of 
aortobifemoral bypass surgery at a VA medical facility on 
March 27, 1997.  He also contends that his disabilities are 
due to the use of the experimental drug Dexmedetomidine 
during his heart surgery.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

VA medical records include a May 1997 cardiology note which 
states that the veteran had an episode of visual symptoms 
which an ophthalmologist felt could be an embolic phenomena.  
A March 1999 medical record shows that the veteran was 
diagnosed with a bilateral optic nerve condition which the VA 
physician opined was probably secondary to his history of 
ischemia during bypass surgery.

The veteran underwent a VA optometry examination and vascular 
examination in December 2006.  The examiners noted that 
sensorineural hearing loss was one of the veteran's active 
medical problems.  They opined that the veteran did not have 
any additional disability due to the March 1997 VA medical 
treatment.

In January 2008, the Board remanded the claim for an opinion 
as to the etiology of the veteran's hearing loss and for an 
opinion as to whether his hearing loss was in any part 
related to any instances of fault on the part of the VA 
medical facility, or as to an event reasonably foreseeable.

Pursuant to the January 2008 remand, the veteran underwent a 
VA audiology examination in April 2008 at which time he was 
diagnosed with moderate to profound sensorineural hearing 
loss in the left ear.  The examiner opined that based on the 
history that the hearing loss was first noticed five years 
after heart surgery, it was less likely than not that the 
hearing loss was due to the surgery.  The examiner further 
opined that while sudden hearing loss is a known, albeit 
rare, possible complication of cardiac bypass surgery, such 
hearing loss is noticed by the patient immediately after the 
surgery and has not been reported as a delayed occurrence.

While the veteran in this case has already been afforded VA 
examinations, no examiner has yet opined as to whether the 
veteran's disabilities are due to the March 1997 surgery or 
due to the use of an experimental drug during the same.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Accordingly, the Board finds that there are 
additional questions that remain to be addressed and that a 
remand for an additional examination and opinion is therefore 
in order.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination or examinations 
for the purpose of determining whether he 
incurred any additional disabilities 
(aortic stenosis status post aortic valve 
replacement, loss of vision, left ear 
hearing loss, and impotence) from the 
March 1997 aortobifemoral bypass surgery 
or from the use of an experimental drug 
during that surgery.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the May 1997, March 1999, 
December 2006, and April 2008 VA opinions.  
The rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following opinion:

(a)  State whether any additional 
disability to the veteran was caused by 
the medical or surgical treatment 
provided during the March 1997 heart 
surgery.

(b)  State whether any additional 
disability to the veteran was caused by 
the use of an experimental drug during 
the March 1997 heart surgery.

(c)  If the VA medical examiner 
concludes that it is at least as likely 
as not (50 percent probability or more) 
that the veteran suffers from 
additional disability related to either 
the March 1997 VA surgery or use of an 
experimental drug during the same, the 
examiner should additionally comment as 
to whether any additional disability 
shown was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault on the part of the VA in 
furnishing surgical treatment; or 
whether it was due to an event not 
reasonably foreseeable.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

